The offense is theft of cattle; the punishment, confinement in the penitentiary for two years.
Frank Brown v. The State, Opinion No. 16,688*, this day delivered, is a companion case. The facts here are the same as those proven upon the trial of Frank Brown. In Brown's Case we held that the trial court committed error in failing to charge on circumstantial evidence. In the present case appellant timely and properly excepted to the charge of the court for its failure to submit an instruction on the subject of circumstantial evidence. The failure of the court to respond to the exception must work a reversal of the judgment.
The judgment is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
* (Reported on page 449 of this volume.)
                ON STATE'S MOTION FOR REHEARING.